Citation Nr: 0100225	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sensory loss of the 
left side.

3.  Entitlement to an increased evaluation for service-
connected chloracne, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Montgomery, Alabama (the RO).

In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
At the time of the hearing, the veteran submitted additional 
documentary evidence, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. 20.1304 (2000).  This 
additional evidence has been associated with the claims 
folder.

In a June 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen 
claimed of entitlement to service connection for an anxiety 
reaction (claimed as a nervous disorder due to chloracne).  
To the Board's knowledge, the veteran did not file a Notice 
of Disagreement regarding this decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  
Thus, this issue is not presently before the Board on appeal.

The issues of entitlement to service connection for sensory 
loss of the left side, entitlement to an increased evaluation 
for chloracne, and entitlement to a total rating based on 
individual unemployability, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran was 
exposed to combat while serving in Vietnam.

2.  The veteran's lay testimony is consistent with the 
circumstances, condition and hardships of his Vietnam 
service.

3.  The record establishes that the veteran has a diagnosis 
of PTSD, which has been related to his exposure to combat in 
Vietnam.


CONCLUSIONS OF LAW

1.  Combat is affirmatively indicated; thus, the veteran's 
lay testimony regarding claimed combat-related stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development or corroborative evidence is required.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2000).

2.  The veteran's PTSD was incurred as a result of his 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f); VAOPGCPREC 12-99 (October 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will first 
address the law and regulations pertinent to his claim for 
service connection. The Board will then review the factual 
background of this case, and then proceed to analyze the 
issue on appeal.

As noted in the Introduction above, the remaining issues on 
appeal will be addressed in the remand portion of this 
decision.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
or aggravated by service.  8 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

Factual Background

The veteran's service personnel records have been obtained 
and associated with the claims folder.  These records reflect 
that the veteran served in Vietnam from March 1968 to March 
1969.  These records also reflect that he served in A 
Battery, 6th Battalion, 84th Artillery, and that his principal 
duties while in Vietnam included assistant gunner and gunner.  

The veteran's service medical records have also been obtained 
and associated with the claims folder.  In a clinical note 
dated April 16, 1968, an examiner noted that the veteran had 
reported a sudden onset of right arm numbness and paralysis 
four days before.  The examiner indicated that there was no 
history of trauma or infection.  In a consultation sheet 
dated April 16, 1968, another examiner also noted that the 
veteran had reported a sudden onset of paralysis in the left 
arm four days before.  It was further noted that the veteran 
had sustained a shrapnel wound to the left forearm on April 
9, 1968 as a result of mortar fire, and that he had been 
admitted to the 67th Evacuation Hospital in Qui Nhon for 
treatment.

These veteran's service medical records are negative for any 
complaints or clinical treatment regarding psychiatric 
problems in service.  In a report of medical history 
completed at discharge, however, the veteran reported a 
history of nervous trouble. 

In June 1974, the veteran underwent a removal of a sebaceous 
cyst of the right scalp.  The veteran's private physician, 
Dr. C., concluded that the cyst was secondary to a shrapnel 
wound sustained in Vietnam.  During several VA physical 
examinations conducted between 1974 and 1975, the veteran 
reported having been present near a mortar explosion in 
Vietnam.  He also reported having sustained shrapnel wounds 
to his right hand and face, and having subsequently 
experienced numbness and weakness in his left side.  In a 
statement submitted in March 1976, the veteran indicated that 
he had served in an artillery unit in service and that he had 
sustained a shrapnel wound to the head while serving in 
Vietnam.  He also indicated that he had experienced a number 
of ear problems as a result of being exposed to loud 
explosions for a long period of time in service.

In an August 1989 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
chloracne.

In September 1996, the veteran filed a claim of entitlement 
to service connection for a "nervous disorder" which he 
claimed was due to chloracne.  During a VA psychiatric 
evaluation conducted in January 1997, he reported that he had 
recently stopped working as a construction worker because of 
progressively worsening nervousness, irritability, balance 
problems and social isolation.  He also reported that he had 
been in frequent fights at work. When asked about his 
military history, the veteran reported that he had served in 
Vietnam, and that he had performed "recon work, going into 
the bush, and calling in artillery fire, serving in many 
locations."  The veteran stated that he had performed 
reconnaissance work for numerous divisions, and that he had 
been exposed to massive combat, including incoming fire.  He 
described one traumatic incident in which his base was being 
overrun, and a rocket blast killed three of his buddies in a 
bunker.  The veteran stated that he jumped into the bunker to 
avoid enemy fire, and was pinned inside with the bodies of 
his dead friends for eight hours.  He also described an 
incident in which his unit was undergoing heavy mortar 
attack, and a mortar blast created shrapnel wounds to his 
right head and body.  The veteran reported that he was 
evacuated to a field hospital, where he developed numbness 
over the left side of his body.

In the report of the veteran's psychiatric evaluation, the VA 
psychiatrist noted that the veteran was suffering from 
persistent, recurring flashbacks of his Vietnam trauma, 
particularly the bunker incident.  The psychiatrist concluded 
that a diagnosis of chronic, severe PTSD was warranted, 
secondary to Vietnam combat trauma.  The psychiatrist also 
noted diagnoses of generalized anxiety disorder, agoraphobia 
with panic attacks, and major depression, all comorbid with 
PTSD.  The psychiatrist determined that the veteran was 
unemployable due to the severe nature of his PTSD.

In a June 1999 rating decision, the RO denied entitlement to 
service connection for PTSD on the basis that the evidence of 
record did not establish the existence of a confirmed 
stressor.  The veteran subsequently perfected a timely appeal 
regarding this decision.

During his October 2000 hearing before the undersigned, the 
veteran described a variety of symptoms he experienced as a 
result of his PTSD.  He indicated that he had never been 
hospitalized for this condition, but was currently being 
prescribed medication by a VA physician.  He stated that he 
had last worked in 1990, and was currently receiving Social 
Security disability benefits.  During his hearing, the 
veteran also discussed the nature of his service in an 
artillery battalion in Vietnam, including his alleged 
exposure to combat on numerous occasions.  He submitted 
records of three soldiers who died in Binh Dinh, Vietnam 
during the period in which the veteran was in Vietnam.  There 
is no indication in these records as to these soldier's units 
of assignments.

Analysis

Preliminary matters - duty to assist; standard of proof

As discussed above, VA has a duty to make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  The 
Board believes that there is ample medical and other evidence 
of record, including the report of a recent VA psychiatric 
evaluation.  The Board is unaware of, and the veteran has not 
identified, any additional evidence which is necessary to 
make an informed decision in this case.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this issue; consequently, there 
is no further duty to assist the veteran.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
repeated exposure to combat in Vietnam.  Specifically, he 
asserts that he often came under fire by enemy forces and 
that he often participated in firefights with the enemy.  He 
also asserts that he witnessed many casualties in the field, 
and that, on one occasion, he was in close proximity to a 
mortar blast, which resulted in wounds to his face and body.

As discussed above, for a grant of service connection for 
PTSD, the governing regulation, 38 C.F.R.  3.304(f), requires 
the presence of three elements: (1) A current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138.

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West, 7 Vet. App. at 
76.  The Board is required to "make specific findings of 
fact as to whether or not the veteran was engaged in combat 
with the enemy and, if so, whether the claimed stressor is 
related to such combat."  Zarycki, 6 Vet. App. at 98.  See 
also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Having reviewed the record, the Board believes that the 
evidence supports the conclusion that the veteran engaged in 
combat in Vietnam.  Although the veteran's service records do 
not unequivocally document his combat participation, these 
records do suggest that he sustained a combat-related 
shrapnel wound during Vietnam service.  Specifically, the 
Board notes that the veteran's service medical records 
reflect that he received treatment for paralysis in his left 
arm in April 1968, during his period of service in Vietnam.  
Although one clinical note dated April 16, 1968 indicates 
that there was no history of trauma to the left arm, another 
clinical note dated April 16, 1968 shows that the veteran had 
sustained a shrapnel wound to his left forearm several days 
before and that he had been admitted to the 67th Evacuation 
Hospital in Qui Nhon for treatment.  In addition to his in-
service injury, the Board notes that his service records also 
reflect that his MOS during his twelve months of service in 
Vietnam was gunner in an artillery battalion.  In essence, 
the Board believes that in light of the evidence suggesting 
that the veteran sustained a combat-related wound while in 
Vietnam, as well as the nature and length of the veteran's 
service in Vietnam, there is a strong likelihood that he 
engaged in combat in Vietnam.  Therefore, the Board believes 
that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f) do apply.

Having found that combat is affirmatively indicated, the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.  As 
noted above, the veteran has asserted that he often came 
under fire by enemy forces and that he often participated in 
firefights with the enemy.  Because the Board finds the 
veteran's statements regarding combat exposure to be 
consistent with the circumstances of service as a gunner in 
an artillery battalion, the Board believes that these 
statements must be accepted as conclusive as to their actual 
occurrence and that no further development or corroborative 
evidence is required.  Therefore, the Board finds that the 
second element in a claim for PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, has been met.  See 38 C.F.R.  3.304(f).

With regard to the first and third elements in a claim for 
PTSD, the Board finds that there is a conclusive diagnosis of 
PTSD of record, which has been specifically related to the 
veteran's exposure to combat in service.  Specifically, the 
Board notes the report of the veteran's January 1997 VA 
psychiatric evaluation, in which the VA psychiatrist 
concluded that a diagnosis of PTSD was appropriate.  
Moreover, the VA psychiatrist further concluded that the 
veteran's symptoms were consistent with someone who suffered 
PTSD as a result of combat trauma in Vietnam.  Thus, the 
Board finds that the first and third elements of PTSD, a 
current medical diagnosis of PTSD and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor, have been met.

In summary, the Board finds that the veteran has submitted 
competent evidence of a current diagnosis of PTSD; credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See Cohen, 10 Vet. App. at 138.  
Therefore, the Board concludes that the weight of competent 
and credible evidence supports a grant of service connection 
for PTSD.  Thus, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The record reflects that the veteran is seeking service 
connection for sensory loss on the left side, an increased 
evaluation for his service-connected chloracne, and a total 
rating based on individual unemployability due to service-
connected disabilities.  As discussed in detail above, VA has 
a duty to make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In accordance with this 
duty, and for the reasons and bases set forth below, the 
Board finds that additional evidentiary development is 
warranted before these claims can be properly adjudicated.

In the interest of clarity, the Board will separately address 
the veteran's claims.

Loss of sensation of the left side

The record shows that in February 1975, the RO granted 
service connection for left brachial plexus impairment and 
assigned a 20 percent disability rating.  This decision was 
apparently based primarily on the report of a January 1975 VA 
neurological examination, in which the veteran was diagnosed 
with left brachial plexus syndrome.  During that examination, 
the veteran reported that he had injured his left arm in an 
explosion overseas during service, and that he was 
experiencing a loss of sensation along the posterior aspect 
of his left forearm.  Upon examination, the VA examiner found 
the veteran's left arm was fifteen to twenty percent weaker 
than his right arm, although it was still quite strong.  
Based upon this examination, the VA examiner noted a 
diagnosis of left brachial plexus syndrome, manifested 
primarily by loss of strength and sensation along all trunks.

As noted above, the veteran is currently seeking service 
connection for a loss of sensation on the left side.  During 
a VA neurological examination conducted in December 1996, he 
indicated that he experienced numbness and weakness on his 
left side.  He has also contended that he had difficulty 
walking and that he experienced pain in his left arm, which 
radiated to his elbow.  The veteran asserted that these 
symptoms were the result of his presence near a mortar 
explosion in service.  The VA examiner concluded that 
neurological examination was remarkable largely for hemibody 
sensory deficit involving the left upper extremity, trunk, 
and left lower extremity.  The VA examiner further concluded 
that because there was no evidence of upper motor neuron 
signs or cranial nerve abnormalities, this would appear to 
localize the disability to the cervical spinal cord, although 
asymmetric neuropathy was also a possible explanation.

In light of the aforementioned medical evidence, the Board 
believes that there is some question in the record as to the 
whether the veteran's claimed loss of sensation on the left 
side actually represents a disability separate and distinct 
from his service-connected left brachial plexus syndrome, or 
whether this loss of sensation is a manifestation of his 
service-connected disability.  For this reason, the Board 
finds that a remand of this issue is warranted, so the RO can 
provide the veteran with a VA neurological examination that 
more fully addresses this question.

Chloracne

The veteran is seeking an increased disability rating for his 
chloracne, which is currently evaluated as 10 percent 
disabling.  He essentially contends that his service-
connected skin disorder regularly manifests itself all over 
his body, including on his face, chest, back, legs, and 
sides, and that it causes constant itching.  The veteran has 
also asserted that his skin conditions results in exudation 
and that it causes a foul odor.

As noted above, the veteran was originally granted service 
connection for chloracne in an August 1989 rating decision.  
Although it was noted in the decision that various physicians 
had experienced difficulty reaching a conclusive diagnosis as 
to the veteran's claimed skin condition, the results of a 
skin biopsy performed in March 1989 had been found to be 
consistent with chloracne.

Since that time, the veteran has been provided with two 
further VA skin examinations.  In a report of an August 1992 
VA examination, a VA examiner noted differential diagnoses of 
keratosis pilaris, follicular eczema, and lichen spinulosus 
folliculitis.  The VA examiner noted that a collagen such as 
chloracne could also produce this picture, but that the 
report of the skin biopsy would have to be reviewed.  In a 
report of a December 1996 VA examination, a VA examiner also 
noted a diagnosis of keratosis pilaris on the chest, as well 
as diagnoses of skin lesions on the chin and lipomas.  No 
diagnosis of chloracne was noted.

In light of the results of the veteran's various VA 
examinations, the Board believes that there is a great deal 
of ambiguity in the record as to whether the veteran may 
suffer from skin disorders other than his service-connected 
chloracne.  For this reason, the Board believes that 
additional VA examination is warranted in order to determine 
whether other skin disorders may be present, or whether the 
veteran's various skin abnormalities all represent 
manifestations of his service-connected chloracne.

Total rating based on individual unemployability 

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. 4.16(a) (2000).  If a veteran 
fails to meet the percentage requirements of § 4.16(a), an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).

The veteran presently has a combined disability rating of 40 
percent, which includes a 20 percent rating for his service-
connected left brachial plexus impairment;
a 10 percent rating for the service-connected residuals of a 
fracture to the right middle finger; and a 10 percent rating 
for his service-connected chloracne.  In addition, as 
discussed in detail above, the Board has determined that 
service connection is also warranted for the veteran's PTSD.  
The Board's conclusion was based in part upon the report of a 
January 1997 VA psychiatric examination, in which the 
psychiatrist determined that the veteran has PTSD as a result 
of exposure to combat trauma in Vietnam.  During this 
examination, the VA psychiatrist also concluded that the 
veteran was unemployable due to the severe nature of his 
PTSD.  

The Board believes that a remand of the issue of entitlement 
to a total rating is warranted in order to enable the RO to 
assign an appropriate disability rating for the veteran's 
service-connected PTSD, and to determine in the first 
instance what impact, if any, the grant of service connection 
for PTSD will have on the veteran's total rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During his October 2000 hearing, the veteran testified that 
he was receiving Social Security disability benefits.  
Because these records may be relevant to the veteran's total 
rating claim, the Board finds that while this case is in 
remand status, the RO should obtain a copy of the veteran's 
file from the Social Security Administration.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed skin disorder and 
left-sided loss of sensation.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  
Regardless of the veteran's response, the 
RO should obtain any available VA 
treatment records that may be pertinent 
to his claims.  These records should then 
be associated with the veteran's VA 
claims folder.

2.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for Social 
Security disability benefits.

3.  When the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his claimed loss 
of sensation on the left side.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner should conduct a thorough 
examination of the veteran's left side, 
and provide a diagnosis of any pathology 
found.  The examiner should be asked to 
specifically comment on the etiology of 
the veteran's claimed loss of sensation 
on the left side.
The examiner should specifically discuss 
the relationship, if any, between the 
veteran's claimed loss of sensation on 
his left side and his service-connected 
left brachial plexus syndrome.  In 
particular, the examiner should comment 
on the extent to which the veteran's 
claimed loss of sensation on the left 
side represents a disability separate and 
distinct from his service-connected left 
brachial plexus syndrome.  All tests and 
studies deemed necessary by the examiner 
should be conducted.  A copy of the 
report of the examination should be 
associated with the claims folder.

4.  The veteran should also be afforded a 
VA dermatology examination to ascertain 
the extent of his chloracne.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review.  All indicated tests should be 
conducted and unretouched color 
photographs of the veteran's chloracne 
should be obtained.  The examiner should 
record all pertinent complaints and 
symptoms pertaining to chloracne, and the 
examiner should specifically document the 
presence and extent of any exfoliation, 
exudation, itching, disfigurement, 
ulceration, crusting, and systemic or 
nervous manifestations associated with 
the chloracne.  The examiner should also 
document the presence of any other skin 
disorders found to be present over the 
whole of the veteran's body.  The 
examiner should, to the extent possible, 
attempt to distinguish between 
manifestations of the service-connected 
chloracne and symptoms attributable to 
other skin disorders found on 
examination.  A copy of the report of the 
examination should be associated with the 
claims folder.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims.  With respect to the 
veteran's claim of entitlement to a total 
rating based on individual 
unemployability, the RO should 
specifically consider the impact of the 
veteran's service-connected PTSD on his 
employability.  If deemed to be 
appropriate by the RO, additional 
evidentiary development, to include the 
scheduling of a psychiatric examination, 
may be undertaken.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 



